Citation Nr: 1331338	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to May 1953.  He served in Korea, and his awards and decorations include the Combat Infantryman's Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied service connection for PTSD and an anxiety disorder. 

In February 2008, the Veteran testified at a RO hearing before a hearing officer.  He also appeared at a hearing before the undersigned Veterans Law Judge in April 2013.  Transcripts of both hearings are in the claims folder. 

This appeal was previously before the Board in June 2013 when it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not considered by the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran participated in combat during the Korean War.

2.  The service treatment records are negative for psychiatric complaints or a diagnosis of a psychiatric disability.

3.  The Veteran does not have a current diagnosis of PTSD, and there is no current diagnosis of PTSD at any point during the appeal period.  

4.  Competent medical opinion holds that it is less likely than not that the Veteran's current anxiety disorder was incurred due to active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred due to or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.384 (2013).  

2.  An anxiety disorder was not incurred due to or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.384 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided with a letter in May 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Veteran does not argue that he has been prejudiced by any failure in the duty to notify.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  His VA treatment records have also been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  

The Board finds that the development requested in the June 2013 remand has been completed.  The VA treatment records requested by the Board are now in the electronic record.  The Veteran was afforded a VA examination, and the examiner has provided all requested opinions and supported these opinions with reasons and bases.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed PTSD as a result of active service.  He served in combat in Korea, where he claims that he was exposed to multiple incidents that are sufficient to serve as stressors for a diagnosis of PTSD.  The Veteran reports intrusive memories and other symptoms that he believes are the result of these stressors and are a manifestation of PTSD.  In the alternative, the Veteran contends that his current diagnosis of an anxiety disorder was incurred due to his experiences in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

This regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed disabilities of anxiety disorder and PTSD are not listed in 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.384.  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here pertaining to the diagnoses and etiology of psychiatric disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records are negative for psychiatric complaints or a diagnosis of a psychiatric disability.  The May 1953 separation examination indicated that the Veteran was psychiatrically normal.  The Veteran denied all relevant psychiatric symptoms on a Report of Medical History completed at discharge. 

The initial post service evidence of a psychiatric disability is a May 2007 VA treatment record that says to rule out PTSD because the Veteran reported changes in mood when he was thinking about war.  

The Veteran was afforded a VA PTSD examination in June 2007.  The examiner reviewed the claims folder and recognized that the Veteran had combat experience in Korea.  However, the Veteran did not report any particularly traumatic experiences.  He did not experience persistent re-experiencing of any traumatic events.  The Veteran had a constricted affect and described himself as nervous, but no other symptoms were present.  At the conclusion of the examination, the examiner found that there was no evidence of a mental disorder.  The examiner added that the Veteran did not meet either the stressor criteria or the symptom criteria for PTSD. 

VA treatment records show that the Veteran underwent a screening for PTSD in January 2008.  The results were negative. 

In a statement from the Veteran that apparently accompanied his August 2010 VA Form 9, he reported having witnessed the deaths of friends in Korea and having to write letters to their relatives.  He also described an incident in which he fainted while on patrol, which he believes was due to his nerves. 

A VA treatment record contained in Virtual VA dated June 10, 2011 contains a diagnosis of anxiety disorder not otherwise specified, and rule out PTSD.  A June 22, 2011 VA treatment record also includes a diagnosis of anxiety disorder not otherwise specified, as well as PTSD by history.  

Subsequently, the Veteran underwent another VA PTSD examination on June 27, 2011.  The claims folder was reviewed by the examiner, and the previous diagnoses of anxiety disorder not otherwise specified and PTSD by history were noted.  The Veteran's symptoms were reported to have been present for the past year.  His combat experience was also discussed, as was the fainting incident.  The Veteran did not have persistent re-experiencing of any traumatic events.  In conclusion, the examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, the diagnosis was anxiety disorder not otherwise specified.  The examiner explained that the Veteran met the stressor criteria for PTSD.  However, he did not meet the symptoms criteria, in that he did not have the reliving or avoidant behavior symptoms.  It was the examiner's opinion that the Veteran's mental condition began more than 50 years after discharge from service, and that it was not related to military service.  

Additional VA treatment records dating from June 2011 to June 2013 are also contained in Virtual VA.  These include psychiatric notes that have diagnoses of anxiety disorder and chronic PTSD by history on at least eight additional occasions.  None of these records include a current diagnosis of PTSD.  The Veteran underwent a PTSD screen in October 2012 with a negative result.  

The Veteran testified at the April 2013 hearing that his condition began two or three years ago.  He reported receiving treatment at a VA facility, and said that this facility had given him a diagnosis of PTSD.  The Veteran also expressed the belief that his incident of fainting in service was a psychiatric symptom, and that he was hospitalized in service following this incident.  See Transcript.  

The Veteran was afforded another VA PTSD examination in June 2013.  The claims folder was reviewed by the examiner.  On the first page of the examination report, the examiner is asked whether or not the Veteran has a diagnosis of PTSD that conforms to DSM-IV criteria based on today's examination, and then provided with a "yes" box and a "no" box.  The examiner checked the "yes" box.  However, in the diagnoses section on page 1 of the report, the only diagnosis listed was anxiety disorder.  The examination report notes that the Veteran was in combat and that exposure to a stressor should be conceded.  The report quotes at length from previous VA examination findings and treatment records.  The opinions requested by the June 2013 remand were described.  On page 12 of the report, when asked if the Veteran has a current diagnosis of PTSD, the examiner answered "no".  When asked if the Veteran has a current diagnosis of anxiety disorder the answer was "yes", but he opined it was less likely than not that the anxiety disorder was incurred due to service.  The Veteran did not have any other psychiatric diagnoses.  The examiner explained that "This gentleman endured combat in the Korean War and meets the criteria for stressor for PTSD but does not meet all the criteria for that diagnosis."  The examiner added that the Veteran was developing a mild cognitive deficit with associated anxiety but that he continued to contribute to society by working as a volunteer at the VA medical clinic.  

After careful consideration of the Veteran's contentions and the evidence, the Board finds that entitlement to service connection for PTSD and entitlement to service connection for an anxiety disorder is not warranted.  The Veteran does not have a current diagnosis of PTSD, and competent medical opinions have stated that the Veteran's anxiety disorder did not manifest until approximately 50 years after active service and is unrelated to service.  

The Board recognizes that the Veteran participated in combat, as evidenced by his Combat Infantryman's Badge.  His lay statements are therefore sufficient to establish the occurrence of his claimed stressors.  38 C.F.R. § 3.304(f)(2).  The Veteran is also entitled to the combat presumption regarding his statement as to having fainted while on patrol.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the requirement of in-service incurrence or aggravation of a disease or injury has been met.  

However, it is not enough to show that the Veteran experienced a stressor event during service to establish service connection.  There must still be evidence of a current diagnosis of a disability, and evidence of a relationship between the current diagnosis and the events in service.  

The Veteran's claim for service connection for PTSD fails because there is no competent evidence of a current diagnosis of this disability, and no evidence that the Veteran has ever had a diagnosis of PTSD at any point during the period on appeal. 

At this point, the Board acknowledges that the June 2013 examiner checked the "yes" box on the first page of the report when asked if there was a current diagnosis of PTSD.  However, the remainder of the report clearly demonstrates that this was marked in error.  PTSD was not included in the list of diagnoses directly beneath the box.  Toward the end of the report the examiner is asked if the Veteran has a current diagnosis of PTSD, and on this occasion he answers "no".  This is immediately followed by the explanation that while the Veteran was exposed to stressors that were sufficient for PTSD, he did not meet the other criteria for this diagnosis.  The diagnosis was instead an anxiety disorder.  The meaning of the June 2013 examiner is clear, and by no fair reading of this report can one reach the conclusion that the Veteran has a current diagnosis of PTSD.  

The remainder of the medical record is also negative for a diagnosis of PTSD.  The June 2007 VA examination did not find any psychiatric disability, while the June 2011 VA examiner concluded that while the Veteran had been exposed to a stressor that was sufficient to support a diagnosis of PTSD, he did not display the symptoms necessary to make this diagnosis.  VA treatment records dating from June 2011 to June 2013 include numerous diagnoses of PTSD by history, but do not include a single current diagnosis of PTSD.  In fact, the June 2011 VA examination and an October 2012 PTSD screening administered during this period in order to confirm or deny the diagnosis were both negative.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of even a single current diagnosis of PTSD, the Veteran's claim must fail.  

In reaching this decision, the Board acknowledges the Veteran's sincere belief that he currently has PTSD.  The Board has already recognized the Veteran's credibility regarding his experiences in service, and he is also both credible and competent to describe his symptoms.  However, there is no indication that the Veteran has any psychiatric training, and he is not competent to make a diagnosis of a complex medical condition such as PTSD.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Turning to the claim for service connection for an anxiety disorder, VA treatment records and examinations dating from approximately 2011 contain consistent diagnoses of an anxiety disorder.  The Veteran therefore meets the requirement for a current diagnosis for this disability.  However, there is no competent opinion that relates the anxiety disorder to active service.  The June 2011 VA examiner opined that the Veteran's anxiety disorder began 50 years after service and was not related to service.  While the Board recognizes that merely stating that a disability began long after service is an insufficient rationale, the June 2013 VA examiner also opined that the Veteran's anxiety disorder was not related to service.  He explained that the Veteran was developing a mild cognitive disorder, and that the anxiety was associated with the cognitive disorder.  The remaining VA treatment records do not contain an opinion as to the etiology of the Veteran's anxiety.  In the absence of any competent medical opinion that relates the Veteran's anxiety disorder to active service, service connection is not established.  

As with the claim for PTSD, the Board acknowledges the Veteran's sincerity, as well as his credibility and his competency to report his symptoms.  The Veteran has indicated that his fainting spell in service was an early manifestation of his current problems.  Although this incident is not reported in the service treatment records, the Board finds the Veteran to be entirely credible.  But once again, the Board points out that he is not competent to formulate an opinion as to a complex matter such as the etiology of his anxiety disorder, or to relate it to his fainting spell or any other incident in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The competent medical professionals who have expressed an opinion in the matter have unanimously determined that the anxiety disorder is not related to service, and at least one of these professionals noted the fainting episode.  It follows that service connection is not warranted.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress disorder is denied. 

Entitlement to service connection for an anxiety disorder is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


